Citation Nr: 1640311	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder (MDD) with psychotic features.

2.  Entitlement to an effective date prior to June 3, 2008, for the award of entitlement to service connection for MDD with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1979 to February 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2012, the Veteran testified at a Board hearing at the VA Central Office in Washington, DC, before the undersigned.  A transcript of the hearing is of record.  In March 2014, the Board remanded the case for further development.  

The issue of entitlement to service connection for alcohol and drug abuse disorders, to include as secondary to service-connected MDD with psychotic features, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board in part requested that the AOJ afford the Veteran an opportunity to identify any additional pertinent evidence and then attempt to procure copies of all records which have not previously been obtained.  

In April 2014, the Veteran submitted an authorization and consent to release form for Henry Ford Behavioral Health.  However, there is no indication that the AOJ made a request for records from this facility.  As the records may be pertinent to the case, the AOJ should attempt to obtain them, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ should advise the Veteran that a new form is needed as the prior one has expired.

Also, the Veteran has been receiving vocational rehabilitation subsistence allowance since at least September 2012.  However, none of the Veteran's vocational rehabilitation and education records have been added to the claims folder.  As they may be pertinent to the case, the AOJ should obtain them.  

Lastly, the AOJ should obtain any outstanding VA medical records.  The record contains VA treatment notes through August 2014.  Thus, the AOJ should obtain any treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a new authorization and consent to release form for Henry Ford Behavioral Health.  Advise the Veteran that a new form is needed as the prior one has expired.  If the Veteran complies, the AOJ should attempt to obtain the Veteran's records from that facility.

2.  With any necessary identification by the Veteran, obtain any VA treatment records for the Veteran dated since August 2014.

3.  Obtain the Veteran's vocational rehabilitation and education records.

4.  Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

